Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 03 March 2022 regarding the rejections of record under 35 U.S.C. 103 over Aoki (US 2012/0028099 A1) in view of Ruehle (US 2018/0316073 A1) have been fully considered and are persuasive. Particularly, although Aoki discloses that the cooling plate of embodiment 8 (15F as shown in figure 29) may adopt any of the structures described in embodiments 4-6, especially embodiment 6 (15C as shown in figures 25A and 25B) which includes a hollow structure as opposed to a tubular pipe within the cooling plate, Aoki does not explicitly recite that the flow path of coolant goes between two cells. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Yoshida (US 2020/0406784 A1) and Kwon (US 2011/0052960 A1), both newly cited.

Election/Restrictions
Newly submitted Claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the inventions of Claim 1 and Claim 21 are related as apparatus and product made. The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)). In this case the product of Claim 1 can be made by a materially different process from the blow molding required by Claim 21 such as sheet metal deep-drawing or welding the components together.

Since applicant has received an action on the merits for the originally presented invention of Claim 1, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 21 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Particularly, Claim 1 as amended now requires a plurality of cells (first cell, second cell and third cell) each disposed in a respective recess in the plurality of recesses. As such, Claim 16 fails to further limit Claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-2, 5-6, 11, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2020/0406784 A1) in view of Kwon (US 2011/0052960 A1), both newly cited.
Claim 1, Yoshida teaches an apparatus (see especially figure 7), comprising a hollow enclosure having four sidewalls extending vertically (see figure 1 including cooling plate 3, the vertical outer surfaces of the cooling plate 3 reading on the claimed sidewalls) from a bottom wall (lower horizontal surface of the cooling plate 3 in figure 1) to a top wall (upper surface of the cooling plate 3), the hollow enclosure including a plurality of recesses (see figure 7 including recesses between the protrusions 35), each recess in the plurality of recesses including a recess bottom wall (surfaces of plate unit 30 adjacent to the lower surface of each battery cell 1 between the protrusions 35) and recess sidewalls (surfaces of protrusions 35), the recess sidewalls being distinct from the four sidewalls (see [0055] indicating that the protrusions 35 are disposed between adjacent battery cells 1, see also figure 4 showing that the coolant passages 8 are contained within the cooling plate 3); a first cell disposed in a first recess in the plurality of recesses and extending out of the first recess above the top wall; a second cell disposed in a second recess in the plurality of recesses and extending out of the second recess above the top wall; a third cell disposed in a third recess in the plurality of recesses and extending out of the third recess above the top wall (see figure 7 showing three battery cells 1 each extending out of a respective recess between two protrusions 35); an inlet port disposed on a first sidewall of the four sidewalls of the hollow enclosure (one connecting end 31A, see [0063] and figures 1 and 4); an outlet port disposed on a second sidewall of the four sidewalls of the hollow enclosure  (opposite connecting end 31A, see [0063] and figures 1 and 4); and a flow path through the hollow enclosure configured to connect the inlet port and the outlet port defined by enclosure internal surfaces of the four sidewalls , the bottom wall, and the top wall, and recess internal surfaces of the recess bottom wall and the recess sidewalls of each recess in the plurality of recesses (see figure 4 showing circulation of coolant through the cooling plate 3), the flow path including a first channel disposed between the first cell and the second cell and a second channel disposed between the second cell and the third cell (hollow portions 36, see figure 7 which also shows the flow path around the claimed recess sidewalls and bottom walls).

Regarding Claim 2, Yoshida further teaches a thermally conductive fluid that passes through the flow path (see [0066] indicating the circulation of a liquid cooling reading on the claimed thermally conductive fluid).
Regarding Claim 5, Yoshida further teaches that the flow path comprises an entry channel (leftmost vertically extending lateral coolant passage 8B adjacent to the left connecting end 31A in figure 4), an exit channel (rightmost vertically extending lateral coolant passage 8B adjacent to the right connecting end 31A in figure 4) and the first channel (see figure 7 noting that the vertical connecting parts 31 appear to be depicted as the squares within the longitudinal coolant passages 8A and lateral coolant passages 8B in figure 4); the entry channel extends from a first end (the uppermost surface of cooling plate 3 in figure 4) to a second end (the lowermost surface of cooling plate 3 in figure 4) of the hollow enclosure adjacent to the first sidewall of the four sidewalls; and an exit channel extends from the first end of the second end of the hollow enclosure adjacent to the second sidewall of the four sidewalls).
Regarding Claim 6, although Yoshida does not explicitly recite that the entry channel and the exit channel are substantially larger than the inter-cell cooling channel, figure 4 appears to show that 
Regarding Claim 11, Yoshida further teaches that the first cell comprises a cell surface that is in intimate contact with the recess bottom wall and recess sidewalls of the first recess (see figure 7 showing that the battery cells 1 are in direct contact with the surface of the cooling plate unit 30 and the protrusions 35, see also [0055]). The remainder of the claim regarding press fitting represents a product by process limitation. Patentability of product claims is based on the structure of the claimed product. As Yoshida appreciates the need to thermally couple the battery cells to the cooling plate and clearly shows the battery cell and the cooling plate in direct contact, it does not appear that the claimed press-fitting imparts any additional structure that is not met by Yoshida.
Regarding Claim 16, Yoshida further teaches a plurality of cells, each in the plurality of cells disposed in a respective recess in the plurality of recesses (see again figure 7).
Regarding Claim 17, Yoshida further teaches a bus (bus bars 12, see figure 3) coupled to the first cell and the second cell outside the hollow enclosure (see [0041]); a first fluid configured to flow through the flow path and thermally manage the first cell and the second cell by conduction (see figure 7 and [0066] regarding the flow of liquid coolant in the cooling plate 3 reading on the claimed hollow enclosure); and a second fluid configured to flow around the bus and thermally manage an internal temperature of the first cell and the second cell by convection (air surrounding the bus bar 12 may read on the claimed second fluid, for example).
Regarding Claim 19, Yoshida further teaches that fluid (liquid coolant) is configured to flow longitudinally, laterally and vertically in the flow path (see figures 4 and 7 showing flow through the cooling plate 3).
Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Kwon as applied to Claim 1 above, and further in view of Aoki (US 2012/0028099 A1), of record.
While Yoshida appreciates having structures protruding from the top surface downward within the hollow enclosure (see vertical connecting parts 32 in figure 7, for example), Yoshida does not teach that the flow path comprises a first and second corrugated indentation in the third and fourth sidewalls as claimed. However, Aoki also teaches a hollow cooling plate (15D) that includes protrusions from the top and bottom walls (see figure 26A including individual pins 61e, see also [0130]) that is analogous to the cooling plate of Yoshida, and Aoki also teaches that an alternative arrangement for the hollow cooling plate (15C) includes protrusions from the side walls (see figure 25A including barrier walls 61a and 61b) to provide a serpentine flow path. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions of Yoshida from the top surface of the hollow cooling plate enclosure to protrude from the side walls as alternatives serving the same purpose of achieving a substantially even temperature distribution at the cooling plate to the battery cells thereon.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Kwon as applied to Claim 1 above, and further in view of Zeng (US 9620763 B1), of record.
Regarding Claim 7, while Yoshida teaches terminals (11) fixed to the upper surfaces of the battery cells (see figure 3 and [0041]), Yoshida does not teach that the terminals include a first threaded stud.
However, Zeng discloses a first threaded stud on a first cell is disposed on a first top surface of the first cell (see figure 9 and column 12 lines 23-32 indicating that each of the negative terminal post 903, 904 and the positive terminal post 905, 906 are threaded). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic 
Regarding Claim 8, while Yoshida further teaches that the first and second call are electrically connected by a bus bar (12) having a first hole and a second hole, wherein the first terminal is configured to receive the first hole and the second terminal is configured to receive the second hole (see figure 3 showing the holes of the bus bars 12 and [0041] regarding electrical connection), as in Claim 7, Yoshida does not teach that the terminals are threated studs as claimed.
However, Zeng discloses a first threaded stud on a first cell is disposed on a first top surface of the first cell (see figure 9 and column 12 lines 23-32 indicating that each of the negative terminal post 903, 904 and the positive terminal post 905, 906 are threaded). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic terminals of Yoshida with the threaded terminal post of Zeng in order to provide improved interconnections for battery assemblies (see Zeng column 1 lines 41-42), specifically by providing a secure structure supporting a cell interconnect such as a bus bar.
Regarding Claim 9, Yoshida further teaches that the bus bar comprises a non-linear contour (see figure 3 showing wires that electrically connect the bus bars 12 which are bent at multiple 90° angles reading on the claimed non-linear contour). The remainder of the claim regarding improving flexibility of the bus bar represents an intended use limitation. Patentability of product claims is based on the structure of the claimed product. As Yoshida appreciates the structure of the claimed non-linear contour, it does not appear that the intended use imparts any additional structure that is not met by Yoshida. As such, it would be expected that the bus bar system of Yoshida would improve flexibility as claimed.
Conclusion

Tutzer (US 20180069281 A1)- prior art, see especially figure 8
Polus (US 20200144658 A1)- not prior art, but shows the art
Hiroe (US 20200185800 A1)- not prior art, but shows the state of the art particularly related to instant Claim 17
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723